            Case 5:20-cv-06217-JLS Document 5 Filed 01/04/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JIMI ROSE,                                :
      Petitioner,                         :
                                          :
       v.                                 :    CIVIL ACTION NO. 20-CV-6217
                                          :
HOFFMAN INSURANCE, et al.,                :
    Respondents.                          :
                                          ORDER

       AND NOW, this 4th day of January, 2021, upon consideration of Jimi Rose’s

Application to Proceed In Forma Pauperis (ECF No. 1) and his Petition for Special Relief (ECF

No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Rose’s Petition for Special Relief (ECF No. 2) is DENIED WITHOUT

PREJUDICE for the reasons stated in the Court’s Memorandum.

       3.      The Clerk of Court shall CLOSE this case.

                                           BY THE COURT:


                                                      /s/ Jeffrey L. Schmehl
                                           JEFFREY L. SCHMEHL, J.
